DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. (US20140339962, hereinafter Furukawa) in view of Applicant’s Admitted Prior Art (JP2015072978, hereinafter AAPA).
Regarding claim 1, Furukawa discloses a piezoelectric member comprising: a piezoelectric element (Fig. 1C, element 100C) having two opposing surfaces; and two electrodes (4, 8) respectively formed on the two opposing surfaces of the piezoelectric element, wherein at least one of the two electrodes includes: an electrode film (8) and a metal adhesive film (9), wherein the metal adhesive film is formed with a material different form the electrode film and has a thickness of 1-10nm. Furukawa fails to disclose a base film that contains a thiol group-containing material. AAPA teaches a piezoelectric member comprising a film containing a thiol group-containing compound to enhance the strength of the connection between the piezoelectric and the electrode. Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to improve the connection between the electrode and the piezoelectric layer.
Regarding claims 5, the metal adhesive film in Furukawa comprises chromium. 
Regarding claim 17, the combination of Furukawa and AAPA discloses the method for producing the piezoelectric member as explained above. 
Claims 2-4, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa in view of AAPA as applied to claim 1 above, and further in view of Morita (US 2018/0193879, hereinafter Morita).
Regarding claims 2, the combination of Furukawa and AAPA discloses the invention as explained above. However, the combination fails to disclose a plurality of piezoelectric elements each having the two opposing surfaces are provided to form an array, the two opposing surfaces each having a side not longer than 100 pm, and a portion between adjacent ones of the piezoelectric elements forming the array is filled with resin. Morita discloses a piezoelectric device (130) comprising a plurality of piezoelectric elements (11) each having the two opposing surfaces are provided to form an array, the two opposing surfaces each having a side not longer than 100 m (paragraph 37), and a portion between adjacent ones of the piezoelectric elements forming the array is filled with resin (12).
Regarding claims 3, 4, 18, and 19, the references discloses the invention as explained above, but fails to disclose the specific materials used to form the piezoelectric layer and the base film.  However, selection from among known, suitable materials has long been held to be within the skill expected of the routineer and therefore obvious to one of ordinary skill in the art. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a piezoelectric layer made of a single crystal or a base layer comprising (3-mercaptopropyl)trimethoxysilane. since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is the Examiner's position that the general characteristics, advantages and disadvantages of specific materials are well known, so that the choice of anyone of them as a substitute for any one of the others to obtain the known or naturally expected advantages of the chosen material presents in general a case of good judgment instead of a case of invention.
Allowable Subject Matter
Claims 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-16 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The references of the Prior Art fail to teach or disclose, alone or in obvious combination, the claimed invention as described including a metal adhesive film being formed with a material different from that of the electrode film, and being distributed in the form of islands.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837